DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-20 are pending (claim set as filed on 10/15/2019).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 02/24/2021 is acknowledged. 
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, claims 1-6 are presented for examination.

Priority
	This application is a CON of PCT/EP2018/061757 filed on 05/08/2018 which has a provisional application no. 62/504,066 filed on 05/10/2017.

Drawings
	The drawings filed on 10/15/2019 have been accepted in light of the petition granted on 08/11/2020 for color drawings.

Information Disclosure Statement
	The Information Disclosure Statement filed on 02/24/2021 has been considered.

Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, or “The disclosure describes”, etc.

Claim Interpretation
The recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the concentrations of the cited prior art are interpreted to fall within the variation permitted by the use of “about” in this instance. 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (WO 2009/148885 A2 – cited in the IDS filed on 02/24/2021) in view of Budak (US 2017/0315031 A1, PCT filing date of 11/18/2014).
Beer’s general disclosure relates to method and/or compositions that reduce or substantially eliminate gradient staining that may occur when staining a sample using hematoxylin staining compositions (see abstract & page 1, lines 11-13). 
Beer teaches a staining composition comprising deionized water, ethylene glycol (claims 4-6), hematoxylin dye, sodium iodate (an oxidant, claim 3), aluminum sulfate hydrate (a mordant, claim 3), and glacial acetic acid wherein the light stain has a pH of from about 2.1 to about 2.4 (see page 17: B. Hematoxylin Staining Compositions, lines 13-24).
However, Beer does not teach: an acid is selected from the group consisting of hydrochloric acid, sulfuric acid, perchloric acid, and nitric acid (claim 1’s limitation).
Budak’s general disclosure relates to diagnostic specific staining for the nucleus of cells and tissues (see abstract & ¶ [0002]). Budak teaches “stain formula mixture is prepared by adding acid to the cells of the biological sample is increased by the nucleus staining specificity. For this purpose acetic acid, salicylic acid, citric acid, hydrochloric acid, sulfuric acid, saturated ethanolic formic acid may be used ascorbic acid” (see ¶ [0059], [0099], [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute hydrochloric acid or sulfuric acid such as taught by Budak in the composition of Beer. The ordinary artisan would have been motivated to do so because Budak suggests that stain formula mixture is prepared by adding acid to the cells of the biological sample is increased by the nucleus staining specificity. The ordinary artisan would have been motivated to do so because each composition is known to have the same function, to lower the pH and increase nucleus staining specificity. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation of success because both of the references are in the same field of endeavor related to staining compositions. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmeder (US Patent no. 8,263,361) in view of Budak (US 2017/0315031 A1, PCT filing date of 11/18/2014).
Kosmeder’s general disclosure relates to a stabilized hematoxylin composition is disclosed that includes one or both of a host compound and an antioxidant. The disclosed composition exhibits sufficient stability to be utilized in an automated staining process without 
Regarding claims 1 and 3, Kosmeder teaches a stabilized hematoxylin composition includes: a solvent; hematoxylin; an amount of a chemical oxidant sufficient to convert at least a portion of the hematoxylin to hematein; a mordant; and either or both of a host compound and an antioxidant. (see col. 2, lines 3-13). 
Regarding claim 2, Kosmeder teaches the composition further includes a buffer to control pH, for example, a buffer to control the pH near a pH between 1 and 4, such as a pH near 2.5 (see col. 7, lines 20-23).
Regarding claims 4-6, Kosmeder teaches the disclosed hematoxylin solution includes hematoxylin, water, a polyol, an amount of an oxidant sufficient to convert at least a portion of the hematoxylin to hematein, a mordant, and either or both of an antioxidant and a host compound and examples of useful polyols include glycerol, ethylene glycol, propylene glycol, poly (ethylene glycol), and poly (propylene glycol).
However, Kosmeder does not teach: an acid is selected from the group consisting of hydrochloric acid, sulfuric acid, perchloric acid, and nitric acid (claim 1’s limitation).
Budak’s general disclosure relates to diagnostic specific staining for the nucleus of cells and tissues (see abstract & ¶ [0002]). Budak teaches “stain formula mixture is prepared by adding acid to the cells of the biological sample is increased by the nucleus staining specificity. For this purpose acetic acid, salicylic acid, citric acid, hydrochloric acid, sulfuric acid, saturated ethanolic formic acid may be used ascorbic acid” (see ¶ [0059], [0099], [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute hydrochloric acid or sulfuric acid such as taught by Budak in the composition of Kosmeder. The ordinary artisan would have been motivated to do so because Budak suggests that stain formula mixture is prepared by adding acid to the cells of the biological sample is increased by the nucleus staining specificity. The ordinary artisan would have been motivated to do so because each composition is known to have the same function, to lower the pH and increase nucleus staining specificity. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation of success because both of the references are in the same field of endeavor related to staining compositions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent no. 8,263,361 in view of Budak (US 2017/0315031 A1, PCT filing date of 11/18/2014). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	‘361 teaches “A stabilized hematoxylin composition for staining of a tissue or cytology sample, comprising: a solvent; hematoxylin; an amount of a chemical oxidant sufficient to convert at least a portion of the hematoxylin to hematein; a mordant; a host compound; and an antioxidant (see claim 1 of ‘361). ‘361 teaches the solvent comprises an aqueous solvent, the aqueous solvent comprising water and a polyol wherein the polyol comprises one or more of glycerol, ethylene glycol, propylene glycol, poly (ethylene glycol), and poly (propylene glycol) (see claims 6-9 of ‘361).
However, ‘361 does not teach: an acid is selected from the group consisting of hydrochloric acid, sulfuric acid, perchloric acid, and nitric acid (claim 1’s limitation).
Budak’s general disclosure relates to diagnostic specific staining for the nucleus of cells and tissues (see abstract & ¶ [0002]). Budak teaches “stain formula mixture is prepared by adding acid to the cells of the biological sample is increased by the nucleus staining specificity. For this purpose acetic acid, salicylic acid, citric acid, hydrochloric acid, sulfuric acid, saturated ethanolic formic acid may be used ascorbic acid” (see ¶ [0059], [0099], [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute hydrochloric acid or sulfuric acid such as taught by Budak in the composition of ‘361. The ordinary artisan would have been motivated to do so because Budak suggests that stain formula mixture is prepared by adding acid to the cells of the biological sample is increased by the nucleus staining specificity. The ordinary artisan would have been motivated to do so because each composition is known to have the same function, to lower the pH and increase nucleus staining specificity. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation of success because both of the references are in the same field of endeavor related to staining compositions. 

Conclusion
No claims were allowed.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653